Citation Nr: 0509533	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-33 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lung cancer, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968, to include nearly one year of Vietnam 
service.  He died on October [redacted], 2001; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied accrued benefits.  The appellant filed a 
notice of disagreement (NOD) in March 2003 and the RO issued 
a statement of the case (SOC) in July 2003.  The appellant's 
substantive appeal was filed in October 2003.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran filed a claim for service connection for lung 
cancer in July 2001.

3.  The veteran died on October [redacted], 2001; the immediate cause 
of death was small cell lung cancer with no underlying causes 
listed.

4.  The appellant filed a claim for accrued benefits in 
November 2001.

5.  The competent medical evidence in the claims file at the 
time of the veteran's death does not demonstrate a causal 
relationship between the veteran's lung cancer and service, 
to include evidence that that condition was manifested to a 
compensable degree within the prescribed thirty-year period 
for presumptive service connection based on Agent Orange 
exposure.

CONCLUSION OF LAW

The criteria for a grant of service connection for lung 
cancer, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2001 
and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2003 SOC and the RO's letter of January 
2002, the RO notified the appellant and her representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim. 

As will be explained in further detail below, adjudication of 
a claim for accrued benefits involves an essentially a legal 
determination and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  In 
this regard, the claims are decided based on evidence of 
record at the time of the veteran's death.  The term 
"evidence of record" includes records in VA's possession on 
or before the date of the veteran's death, even if such 
records were not physically located in the claims file at 
that time.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Since the RO's January 
2002 letter informed the appellant of its responsibility to 
obtain VA records, the Board finds that there is no 
outstanding duty, as to the notice of or as to the actual 
division of responsibility between VA and the appellant in 
obtaining evidence, owed to the appellant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran's VA treatment records 
have been associated with the claims filed and neither the 
appellant nor her representative have asserted that 
outstanding VA records exist.  In view of the foregoing, the 
Board finds that the notice provided and action taken by the 
RO was entirely appropriate for this particular type of 
claim.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 




II. Analysis

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or based on evidence in the file at the 
date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  See 38 
U.S.C.A. § 5121(a)  (West 1991).  

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United 
States Court of Appeals for Veterans Claims (Court), 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction 
between what it called "benefits awarded but unpaid" 
(periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions) and 
"accrued benefits" (periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death).  In the former, the full amount of benefits awarded 
but unpaid were to be paid to survivors.  In the latter, 
accrued benefits were subject to a two-year limitation.

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so that 
an eligible survivor(s) may receive the full amount of any 
benefits that were due the veteran at the date of death. See 
38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).

The amended provision applies with respect to deaths 
occurring on or after December 16, 2003.  As noted above, the 
veteran died in October 2001.  As such, the amended provision 
is not applicable to the appellant's claim.

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim 
within one year of the veteran's death.

Although an appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996). 

Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the records are considered to be constructively part 
of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993); see also 38 C.F.R. § 3.1000(d)(4).

As indicated above, as connection with the claim currently 
under consideration, there is no indication or argument that 
there are outstanding VA medical records or service medical 
records that need to be obtained.  Thus, the Board finds the 
record is complete.

At the time of his death, the veteran has a pending claim of 
service connection for lung cancer, claimed as due to Agent 
Orange exposure, that was filed in July 2001.  The veteran 
died in October 2001, prior to the RO's issuance of a rating 
decision.  Therefore, the appellant is potentially entitled 
to accrued benefits based on that claim if the evidence of 
record at the time of the veteran's death establishes that 
service connection was warranted for service connection for 
lung cancer.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1110; 38 C.F.R. § 3.303.

The pertinent legal authority governing entitlement to 
service connection for disability claimed as due to Agent 
Orange or other herbicide exposure previously was interpreted 
as providing that, if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309; McCartt v. 
West, 12 Vet. App. 164 (1999).  Respiratory cancers, to 
include lung cancer, were among the enumerated  diseases for 
which presumptive service connection based on Agent Orange 
exposure was available (see 38 C.F.R. §§ 3.307(a)(6) and 
 3.309(e) (2001)).  

Thus, service connection was presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See McCartt, 12 Vet. App. at 164.
However, the enumerated diseases must have been manifest, to 
a compensable degree, within have a prescribed period post 
service.  In particular, respiratory cancers, to include lung 
cancer, must have been manifest to a degree of 10 percent 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  Id.  

Based on the evidence of records at the time of the veteran's 
death and the governing legal authority then in effect, 
service connection for lung cancer is not warranted.  In this 
regard, there are no complaints or findings associated with, 
or diagnosis of, lung cancer, in service, or for many years 
thereafter.  There also is no  medical opinion even 
suggesting a medical relationship between the lung cancer 
diagnosed post service and the veteran's active military 
service, or other evidence linking the disability to service.  
As indicated above, while lung cancer is a disease for which 
service connection may be presumed as due to exposure to 
herbicides and the veteran served in Vietnam during the 
Vietnam era, the disease must be manifested within 30 years 
of the last day of exposure in service.  VAMC records 
indicate the veteran was not diagnosed with lung cancer until 
February 2001, and there is no other medical evidence of an 
earlier diagnosis.  Even if the veteran was in Vietnam the 
day before he separated from service in September 1968 (and 
is considered to have had his last exposure on that date), 
the Board points out that the disease was not diagnosed until 
more than 30 years later.  Thus, by the time the veteran's 
lung cancer was diagnosed, the applicable presumptive period 
had lapsed.  

The Board notes that, in December 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  
Among other things, the VEBEA removed the 30-year limitation 
on presumptive service connection for respiratory cancers as 
due to herbicide exposure, and provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era--not just those who have a disease 
listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  
This statutory change thus reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999), which, as indicated 
above, required that, the veteran have a presumptive disease 
before exposure was presumed.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2004).  
Unfortunately, this liberalizing authority became effective 
on December 27, 2001-more than two months after the 
veteran's death.  While the Board is sympathetic to the 
appellant's claim, it must emphasize that, in a claim for 
accrued benefits, the appellant is only entitled to that 
which the veteran would have been entitled to at the time of 
his death.  As, under the circumstances of this case, the 
liberalizing provision became effective only after the 
veteran died, that provision does not provide a basis for 
allowance of the benefits sought in this case.  

Hence, the Board must conclude, on this record, that service 
connection for lung cancer, for accrued benefits purposes, is 
not warranted.  As the competent medical evidence of record 
at the time of the veteran's death simply does not support 
the claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



ORDER

Service connection for lung cancer, for accrued benefits 
purposes, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


